EXHIBIT 10.16 IRREVOCABLE STOCK POWER FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to SearchCore, Inc., a Nevada corporation, a total of Twenty Eight Million Eight Hundred Seventy Two Thousand Two Hundred Eighty Nine (28,872,289) shares of Common Stock of SearchCore, Inc., a Nevada corporation, held in the name of the undersigned, Douglas Francis, and represented by stock certificate No. . IN WITNESS HEREOF, the party below has executed this Irrevocable Stock Power as of the date indicated by his signature below. Dated:, 2012 By: /s/ Douglas Francis Douglas Francis, an individual Medallion Guarantee
